Citation Nr: 0613665	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from October 1979 to January 
1981, and subsequent service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland, which 
denied service connection for PTSD.  The veteran testified at 
a January 2003 RO hearing and at a February 2006 Central 
Office hearing before the undersigned Acting Veterans Law 
Judge (VLJ) of the Board.

In May 2006, the Board granted the veteran's motion to 
advance her case on the Board's docket.  See 38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2005).

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2005) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

In the present case, the veteran has been diagnosed with PTSD 
in accordance with the applicable regulations, for example, 
in the April 2005 letter of a VA psychologist who explained 
her findings consistent with DXM-IV and based on prior 
examinations.  This letter also attributed the veteran's PTSD 
in part to her claimed in-service stressor, which is that she 
was raped while in service.  The only issue thus remaining 
for resolution is whether there is credible supporting 
evidence that the claimed in-service stressor occurred. 

In cases such as this one where the veteran's claimed 
stressor is not combat-related, a veteran's lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
other objective information that corroborates her testimony 
or statements.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
In addition, where, as here, an in-service personal assault 
is the claimed stressor, evidence from sources other than 
service records may corroborate the veteran's account of the 
incident and should be sought as appropriate.  See 38 C.F.R. 
§ 3.304(f)(3) (2005); VA Adjudication Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D. 17 (December 13, 2005). 

At the February 2006 Central Office hearing, the veteran 
indicated that she would submit such corroborating evidence 
in the form of a letter from a friend whom she informed of 
the in-service stressor shortly after it occurred (pp. 7-8).  
In an April 2006 letter communication, the veteran's 
representative submitted this letter along with other 
materials and wrote, "Given the potential significance of 
this evidence, and given the fact that additional development 
is needed, we do not believe it would be advisable to waive 
jurisdiction."  Evidence submitted at a hearing on appeal is 
considered to have been received during the relevant 90-day 
period after notice of certification and transfer of the 
record to the Board, even if the hearing was held after 
expiration of the 90-day period.  38 C.F.R. § 1304(a) (2005).  
As the existence of this evidence was indicated at the 
Central Office hearing and submitted less than two months 
later, the Board accepts the evidence in the absence of a 
motion.  38 C.F.R. § 1304(b) (2005).  Moreover, since the 
veteran and her representative declined to waive RO 
jurisdiction over this pertinent evidence, it must be 
referred to the RO for review.  38 C.F.R. § 1304(c) (2005).

In addition, the veteran indicated at the hearing that she 
filed a claim for disability payments from the Social 
Security Administration (SSA), and she was given a medical 
examination prior to the claim being denied (Central Office 
hearing transcript, p. 18).  The veteran also indicated at 
the hearing that she received treatment for alcoholism 
through the State of Maryland at Total Health Care and that 
she would try to get these records (p. 15).  On remand, the 
RO should attempt to obtain the SSA records and assist in 
obtaining the Total Health Care records.

The veteran's representative also stated at the Central 
Office hearing that although the veteran served in the Army 
Reserve, he did not see any records of this service (Hearing 
transcript, p. 22).  The Board notes that there are some 
records relating to the veteran's Reserve service in the 
service personnel records folder, but it is not clear if all 
of these records have been obtained.  The veteran's testimony 
at the Central Office hearing is also unclear as to whether 
she told a fellow service member during her Reserve service 
about the claimed in-service stressor (pp. 7,11).  In light 
of this ambiguity and the additional duty to assist 
responsibilities in PTSD cases with claimed in-service 
personal assault stressors, the RO should ensure that it has 
obtained all of the records relating to the veteran's Reserve 
service.

Moreover, although the RO has sent the veteran a 
questionnaire relating to PTSD claimed as a result of 
personal assault on multiple occasions, it does not appear 
that the veteran has completed any of these questionnaires, 
so the RO should again send her a questionnaire and ask her 
to provide the appropriate information.

The Board also notes that VCAA notice was not provided prior 
to the initial adjudication of the claim, and new VCAA 
notification, consistent with recent precedents of the United 
States Court of Appeals for Veterans Claims (the Court) 
should be provided prior to readjudicating the claim.  See 
Mayfield v. Principi, No. 05-7157 (Fed. Cir. April 5, 2006), 
slip op. at 9.  In addition, the August 2004 VCAA letter 
erroneously asked the veteran for specific details of a 
combat related incident, and the new VCAA letter should 
clarify that the details sought relate instead to a claimed 
in-service personal assault.

Accordingly, this case is REMANDED for the following 
development and consideration:


1.  Send the veteran a new letter 
informing her of the application of the 
VCAA to her claim for service connection 
for PTSD, consistent with recent Court 
opinions including, but not limited to 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (Vet. App. March 3, 
2006).

2.  Send the veteran the appropriate PTSD 
questionnaire applicable to claims of in-
service personal assault.  See VA 
Adjudication Manual M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, 17(d).

3.  Request all records relating to any 
SSA disability determinations regarding 
the veteran.

4.  Ask the veteran to provide the full 
name and address of the Total Health Care 
treatment center referred to at the 
hearing, and approximate dates of 
treatment or evaluation of her 
alcoholism.  Ask her to complete and 
return the appropriate release and, upon 
receipt of the appropriate release, 
request the records and associate them 
with the file.

5.  Request any records relating to the 
veteran's Reserve service that have not 
already been obtained.

6.  Then, review the additional evidence 
and readjudicate the claim.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. Trueba
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





